DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is for application filed on 4/9/21. Claims 1-20 are pending.
Claim Objections
Claims 1-20 are objected to because of the following informalities:  
		Claims 1-10 recite limitation ”network equipment”, which is ambiguous. Specifications do not support “network equipment” per se. In paragraph [0019], it discloses “network devices and network node can serve as user equipment”. In paragraph [0023], fig. 1 shows network device and user equipment. Further, in one invention, claim 11 recites method being performed at first device, where as apparatus claim 1 of same invention shows network equipment as apparatus. Is network equipment same as first device used in method claim?
	Further, limitation “first device “ in claim 11 is not clear. Specifications do not disclose “first device”. Fig. 1 shows “user equipment”.  How can any device be identified as first device unless designated chronologically or in sequential order and be claimed, as such, with some distinguishing identity set forth in standard, otherwise any device is first device ?
		Please refer to claim 1, limitation, “---a group of base station equipment---” 
should be  “---a group of base station equipments---"
		Appropriate clarification / correction is required. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine 
grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple 
assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 
1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA / 26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as 
being unpatentable over claims 1-20 of Vivanco et al (U.S. 11006432 ), henceforth  ‘432. Although the claims at issue are not identical, they are not patentably distinct from each other because of following explanation:
Comparison of claim 1 of instant application with claim 1 of patent ‘432 reveal that following limitation in patent ‘432  has not been included in claim 1 of instant application, thus making claim 1 of instant application broader:
“receiving, for a group of cells, ---and a threshold, selecting, for a first cell of the group of cells, a channel allocation that increases a balance of use of control channel resources of the control channel and data channel resources of the data channel for the first cell; and based on the channel allocation, configuring the first cell of the group of cells to allocate the control channel resources and the data channel resources of the first cell, wherein the channel allocation comprises an allocation of radio frequencies for use by the first cell for the control channel and the data channel”.
Following limitations have been added to claim1 of instant application:
“selecting, for first base station equipment of the group of base station equipment, a carrier aggregation parameter to change a balance of use of control channel resources of the 
control channel and data channel resources of the data channel for the first base station equipment; and based on the carrier aggregation  parameter, configuring utilization of a carrier aggregation protocol by the first base station equipment.” , which is disclosed by  Bhattad et al (US 20190074937), henceforth, ‘937, see office action, below
Comparison of claim 11 of instant application with claim 11 of patent ‘432 reveal following limitations in claim 11 of patent ‘432 have not been included in claim 11 of instant application, thus making claim 11 of instant application broader:
“facilitating, by the first device, receiving configuration data to allocate control channel resources of the control channel and data channel resources of the data channel based on a channel allocation selected by the network node equipment based on the control channel utilization value and the data channel utilization value; and 
allocating, by the first device, the control channel resources and the data channel resources based on the configuration data, wherein the configuration data comprises allocation data representative of an allocation of radio frequencies for use by the first device for the control channel and the data channel”.
Further, following limitation has been added in claim 11 of instant 
Application, which is disclosed by Bhattad et al (US 20190074937), henceforth, 
‘937, see office action below.
 “facilitating, by the first device, receiving a carrier aggregation parameter
 to configure utilization of a carrier aggregation protocol by the first device based on the control channel utilization value and the data channel utilization value; and configuring, by the first device, use of the carrier aggregation protocol for operation of the first device.”, which is 
disclosed by Bhattad et al (US 20190074937), henceforth, ‘937, see office action below.
Comparison of claim 17 of instant application with claim 17 of patent ‘432 reveal
 that following limitation in patent ‘432 has not been included in claim 17 of instant application, thus making claim 17 of instant application  broader:
“  receiving, for first base station equipment, a first control channel utilization value for a first channel and a second data channel utilization value for a second channel; based on the first utilization value and the second utilization value, and a criterium, generating, for the first base station equipment, a channel balancing process that balances use of control channel resources of the first channel and data channel resources of the second channel for the first base station equipment; and based on the channel balancing process, configuring the first base station equipment to perform an allocation of the control channel resources and the data channel resources of the first base station equipment, wherein the allocation of the control channel resources and the data channel resources comprises an allocation of radio frequencies for use by the first base  station equipment for the first channel and the second channel.”
	Claim 17 of instant application includes limitation:
facilitate performance of operations, comprising: identifying a carrier aggregation setting to configure utilization of carrier aggregation by a first base station based on a combination of a data channel utilization value for a data channel of the first base station and a control channel utilization value for a control channel of the first base station; and based on the carrier aggregation setting, configuring the utilization of carrier aggregation by the first base station.”, which is disclosed by Bhattad et al (US 20190074937), henceforth, ‘937, see office action below.
	Dependent claims 2-10, 12, 15 of instant application are comparable with claims 2-10, 
12-13 of patent ‘432 .
Applicant’s claim  merely broadens the scope of patent/copending application claims  by elimination the terms from claim of Patent/copending application. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also, note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); omission of a reference element  whose function is not 
needed would be obvious to one skilled in the art.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 11, 15-17 are rejected under 35 U.S.C. 102 a(2) as being anticipated by Bhattad et al (US 20190074937), henceforth, ‘937.
For claim 1, ‘937 discloses following limitations:	
“Network equipment, comprising: a processor; and a memory that stores executable 
instructions that, when executed by the processor, facilitate performance of operations, comprising: )
	(‘937: [0066] At least some of the network devices, such as a base station 105, may include subcomponents such as an access network entity, which may be an example of an access node controller (ANC). [0180] FIG. 12 shows a diagram of a system 1200 including a device 1205 that supports multiplexing CBG-level and TB-level transmission and NDIs in accordance with aspects of the present disclosure. Device 1205 may be an example of or include the components of wireless device 905, wireless device 1005, or a base station 105 as described above, e.g., with reference to FIGS. 9 and 10. Device 1205 may include components for bi-directional voice and data communications including components for transmitting and receiving communications, including base station wireless communications manager 1215, processor 1220, memory 1225,).
based on a combination, for a group of base station equipment, of a control channel utilization value for a control channel and a data channel utilization value for a data channel, 
(‘937:[0003] A wireless multiple-access communications system may include a number of base stations or network access nodes, each simultaneously supporting communication for multiple communication devices. [0043]] FIG. 12 illustrates a block diagram of a system including a base station that supports multiplexing CBG-level ( Control block group level ) and TB-level  (Transmission block level )  transmission and NDIs (New data indication) in accordance with aspects of the present disclosure. (CBG-level , TB-levels of transmission read on utilization values of control and data channels respectively for a group of base station components) on selecting, for first base station equipment of the group of base station equipment, a carrier aggregation parameter to change a balance of use of control channel resources of the control channel and data channel resources of the data channel for the first base station equipment; and ( ‘937: [0006] an ND I ( New data indication) signaling arrangement may selected in order to balance the utilization of TB-level (value) NDIs and CBG-level NDIs, (values) and the signaling required for the particular NDI signaling arrangement, in the context of available communications resources and various network conditions. [0051] The NDI signaling arrangements may be identified based at least in part on implicit or explicit signaling from the first device indicating a configuration for providing NDIs with a data transmission. The identified NDI signaling arrangements may be associated with a semi-static configuration, or an indication that accompanies a particular data transmission (e.g., in physical control channel indications or one or more grants). In some examples the first device may determine an NDI signaling arrangement (e.g., based on the capabilities of the second device, or the retransmission requirements of a particular data transmission), which may subsequently be signaled explicitly or implicitly by the first device (e.g., as a semi-static configuration, or signaling accompanying the NDI). In some examples, an NDI signaling arrangement may be selected in order to balance the utilization of TB-level NDIs and CBG-level NDIs, and the signaling required for the particular NDI signaling arrangement, in the context of available communications resources and various network conditions. [0080] The term “carrier” refers to a set of radio frequency spectrum resources having a defined physical layer structure for supporting communications over a communication link 125. For example, a carrier of a communication link 125 may include a portion of a radio frequency spectrum band that is operated according to physical layer channels for a given radio access technology (Reads on selecting carrier aggregation). Each physical layer channel may carry user data, control information, or other signaling. A carrier may be associated with a pre-defined frequency channel (e.g., an E-UTRA absolute radio frequency channel number (EARFCN)), and may be positioned according to a channel raster for discovery by UEs 115. Carriers may be downlink or uplink (e.g., in an FDD mode), or be configured to carry downlink and uplink communications (e.g., in a TDD mode). In some examples, signal waveforms transmitted over a carrier may be made up of multiple sub-carriers (e.g., using multi-carrier modulation (MCM) techniques such as orthogonal frequency division multiplexing (OFDM) or DFT-s-OFDM).   )
based on the carrier aggregation parameter, configuring utilization of a carrier aggregation protocol by the first base station equipment.  
(‘937: [0059] a carrier may support multiple cells, and different cells may be configured according to different protocol types (e.g., machine-type communication (MTC), narrowband Internet-of-Things (NB-IoT), enhanced mobile broadband (eMBB), or others) that may provide access for different types of devices. In some cases, the term “cell” may refer to a portion of a geographic coverage area 110 (e.g., a sector) over which the logical entity operates.)

For claim 11, ’937 discloses following limitations:
A method, comprising: facilitating, by a first device comprising a processor, sending, to network node equipment, a control channel utilization value for a control channel of the first 
device and a data channel utilization value for a data channel of the first device; 
(‘937: [0099] A first device (e.g., base station 105-a) may transmit a first data transmission 210-a to a second device (Examiner’s note: According to specification of instant application , in paragraph [0019], it discloses “network devices and network node can serve as user equipment”..  Therefore, in this claim 11, therefore, the method claim 11 is similar to apparatus claim 1) 
All limitations are same as in claim 1.

For claim 17, A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor of a user equipment, facilitate performance of operations, comprising:
(‘937:[0246] non-transitory computer-readable media may comprise random-access memory (RAM), read-only memory (ROM), electrically erasable programmable read only memory (EEPROM), flash memory, compact disk (CD) ROM or other optical disk storage, magnetic disk storage or other magnetic storage devices, or any other non-transitory medium that can be used to carry or store desired program code means in the form of instructions or data structures and that can be accessed by a general-purpose or special-purpose computer, or a general-purpose or special-purpose processor.
Rest of limitations are same as ion claim 1.

For claims 3 and 15, ’937 discloses all limitations of subject matter, as applied to preceding claims 1 and 11 respectively. In addition, ‘937 discloses following limitation:
wherein the control channel comprises a physical downlink control channel.  
(‘937: [0093] In some examples, a single physical control channel transmission (e.g., a single PDCCH) may include NDIs or grants for multiple TBs. 
For claims 4 and 16, ’937 discloses all limitations of subject matter, as applied to preceding claims 1 and 11 respectively. In addition, ‘937 discloses following limitation:
wherein the data channel comprises a physical downlink shared channel allocated to a user equipment on an opportunistic basis.
(‘937: [[0082] Physical channels may be multiplexed on a carrier according to various techniques. A physical control channel and a physical data channel may be multiplexed on a downlink carrier, --- (e.g., between a common control region or common search space and one or more UE-specific control regions or UE-specific search spaces.  [0095] An alternative approach may include using a fixed CBG size and vary the number of bits for different HARQ IDs based on the number of scheduled codeblocks. For example, for CBGs having a size of two CBs each, a data transmission (e.g., a first physical downlink shared channel (PDSCH transmission) including four CBs may use two feedback indicator or NDI resources, and a data transmission (e.g., a second PDSCH transmission) including six CBs may use three feedback indicator or NDI resources. [0068] Wireless communications system 100 may also operate in a super high frequency (SHF) region using frequency bands from 3 GHz to 30 GHz, also known as the centimeter band. The SHF region includes bands such as the 5 GHz industrial, scientific, and medical (ISM) bands, which may be used opportunistically by devices that can tolerate interference from other users.   ).      
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over ‘937 in view of VOS et al (US 20190222297), henceforth, ‘297 .
For claims 2, 12 and 19, ‘937 discloses all limitations of subject matter, as applied to preceding claims 1, 11 and 17 respectively, with the exception of following limitation, which is disclosed by ‘297, as follows:
wherein the carrier aggregation parameter is selected to change the balance of use of the control channel resources and the data channel resources to reduce a number of traffic offload events for the first base station equipment. 
 (‘297: [0179], carrier aggregation parameters may also be specified. [0280] In some cases, UAVs may move base stations between locations in order to improve coverage. For
instance, as the traffic loads on various base stations change, some base stations may be 
positioned so that the traffic loads are more balanced).
	It would have been obvious to a person of ordinary skill before the effective filing date
of invention.to combine limitation of ‘’297 with those of ‘937 for the advantage of defining resources for balancing control and data channels.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over ‘937 and, further, in view of Ko et al (US 20170187632) henceforth, ‘632. 
	For claim 8, ‘937 discloses all limitations of subject matter, as applied to preceding claim 1, with the exception of following limitation, which is disclosed by ‘632 , as follows:
	wherein the control channel utilization value comprises an aggregated control channel load for the first base station equipment.
	(‘632: [0048] The shaper control logic 82 of Access Module A transmits this aggregated load information to each of the other access modules 52 via a control channel of the backplane 58, as shown by block 88 of FIG. 5.)
	It would have been obvious to a person of ordinary skill before the effective filing date of invention.to combine limitation of ‘632 with those of ‘937 for the advantage of defining resources for control and data.
Allowable Subject Matter
Claims 5-7, 9-10,13-14 and 20 are objected to as being dependent upon a rejected 
base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As recited by claim 5 (Claims 6-7 and 13-14 are dependent from claim 5);
Carrier wherein the generating the channel allocation for the first cell comprises incorporating a 
second cell in the channel allocation, and wherein the channel allocation increases the balance of the use of combined control channel resources and combined data channel resources for the first cell and the second cell.
As recited by claims 9  and 20 (Claim 10 is dependent from claim 9);
wherein configuring the first base station equipment based on the carrier aggregation parameter comprises configuring the first base station equipment until combined control channel resources and combined data channel resources for the first base station equipment and third base station equipment are determined to be in an equilibrium.  
Prior Art
Sun et al (US 20150146656 ) discloses A communication device is configured to operate in a first wireless communication network that utilizes a communication protocol developed for use in frequency bands that are licensed by a government entity for wireless communication applications. The communication device determines whether one or more communication channels in an unlicensed frequency band are not being utilized by any second wireless communication networks, wherein the government entity does not require licenses to use the unlicensed frequency band. In response to determining that one or more communication channels in the unlicensed frequency band are not being utilized by any second wireless communication networks, the communication device selects a set of one or more communication channels in the one or more communication channels for use by the first wireless communication network, and utilizes the set of one or more communication channels for communications in the first wireless communication network.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can normally be reached on Monday through Friday from 9 AM to 6 PM..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sri Lakshmi Kumar, can be reached on (571)272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing 
using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/ interviewpractice.

/INDER P MEHRA/           Primary Examiner, Art Unit 2645